Name: Commission Regulation (EC) No 1108/2003 of 26 June 2003 fixing the maximum export refund for white sugar to certain third countries for the 34rd partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1331/2002
 Type: Regulation
 Subject Matter: cooperation policy;  beverages and sugar;  trade;  trade policy
 Date Published: nan

 Avis juridique important|32003R1108Commission Regulation (EC) No 1108/2003 of 26 June 2003 fixing the maximum export refund for white sugar to certain third countries for the 34rd partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1331/2002 Official Journal L 158 , 27/06/2003 P. 0008 - 0008Commission Regulation (EC) No 1108/2003of 26 June 2003fixing the maximum export refund for white sugar to certain third countries for the 34rd partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1331/2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular Article 27(5) thereof,Whereas:(1) Commission Regulation (EC) No 1331/2002 of 23 July 2002 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar(3), as amended by Regulation (EC) No 432/2003(4), for the 2002/2003 marketing year, requires partial invitations to tender to be issued for the export of this sugar to certain third countries.(2) Pursuant to Article 9(1) of Regulation (EC) No 1331/2002 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question.(3) Following an examination of the tenders submitted in response to the 34rd partial invitation to tender, the provisions set out in Article 1 should be adopted.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 34rd partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1331/2002 the maximum amount of the export refund to certain third countries is fixed at 50,764 EUR/100 kg.Article 2This Regulation shall enter into force on 27 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 June 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.(3) OJ L 195, 24.7.2002, p. 6.(4) OJ L 65, 8.3.2003, p. 21.